DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered. Claims 1-38 have been examined. 

Response to Argument
Applicant’s arguments  (See Remarks – Page 12-18 filed on 06/01/2022) with respect to claims 1,11,21,23,25,30,35,37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,6,7,9,11,15 - 17,19,21,23,25 - 28,30-33,35,37 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. Publication No. US 2017/0013293 A1 (White hereinafter)  in view of  Koster et al. Publication No. US 2015/0334153 A1 ( Koster hereinafter) 
Regarding claim 1,

White teaches  a method of retrieving media data, the method comprising: 

retrieving, by a client device, a service description including data including one or more playback preferences for a media presentation, the one or more playback preferences including a desired end-to-end latency for the media presentation as specified by a service provider for the media presentation, the desired end-to-end latency comprising a specified target latency for transmission of the media presentation via a [..] protocol between a source device and the client device (¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


 retrieving, by the client device, media data of the media presentation via the [..] protocol from the source device; and presenting, by the client device, the retrieved media data according to the one or more playback preferences and to achieve the desired end-to-end latency, wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the desired end-to-end latency(¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-257).



However, White does not explicitly teach that the protocol is http based network streaming protocol 
 

Koster teaches 

the protocol is http based network streaming protocol(Fig.5;¶ 0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular
representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).


Regarding claim 5,

White further teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation((¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices – ¶  0169 &¶  0172 &-See Also 0225 - 0229).


Regarding claim 6,

White further  teaches  
wherein the one or more playback preferences map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency. (¶ 0014 -0015 -One common way to achieve this is for the system to define a fixed delay across the entire system and then use a clocking mechanism in the transmission protocol to achieve timing consistency. a technology might use clocking information in packets for rate control and timing, and define that all nodes must allow 3 ms latency before playout – ¶  0111 - when dealing with a single source and sampled digital data, a rate control mechanism is to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting). 

Regarding claim 7,

White does not explicitly teach wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies. However,  Koster teaches 

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶0093 - the one or more QoS levels may comprise at least at least a QoS (low latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a low-latency mode (i.e. small buffer size, small segment offset start) and a QoS (high latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a high-latency mode (i.e. large buffer size, large segment offset start). A high latency mode or level may sometimes also referred to as ‘regular’ latency level or mode, in which case it may then relate to the default level or mode, common for use ( ¢.g. ‘regular') when retrieving segmented content over an unmanaged network such as the internet. Hence, the quality of service information may be associated with different sets of configuration parameters that may be preconfigured in the monitoring system or in the client. This way, a certain (low, medium, high) latency mode of the HAS client may be selected by sending a
message comprising QoS information associated with the expected QoS level
(low, medium, high) to the configuration module). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (Para 0077 – Koster).
Regarding claim 9,

White further teaches

wherein presenting the retrieved media data comprises synchronizing presentation of the media data with presentation of the media data by another device (¶ Abstract - Certain embodiments of the present disclosure include systems, methods, and computer-readable media for determining latency of a data network for synchronized playout of received signals. Additionally, certain embodiments of the present disclosure include a systems, methods, and computer-readable media for synchronizing playout among devices connected to a data network. ¶ 0033,0039).


Regarding claim 11,

White teaches a client device for retrieving media data, the client device comprising:

a memory configured to store media data of a media presentation; and one or more processors implemented in circuitry and configured to retrieve, by a client device, a service description including data including one or more playback preferences for a media presentation, the one or more playback preferences including a desired end-to-end latency for the media presentation as specified by a service provider for the media presentation, the desired end-to-end latency comprising a specified target latency for transmission of the media presentation via a [..] protocol between a source device and the client device (¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


 retrieve media data of the media presentation via the [..] protocol from the source device; and present the retrieved media data according to the one or more playback preferences and to achieve the desired end-to-end latency, wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the desired end-to-end latency(¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).



However, White does not explicitly teach that the protocol is http based network streaming protocol 
 

Koster teaches 

the protocol is http based network streaming protocol(Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular
representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).

Regarding claim 15,

White further teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation(¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices – ¶  0169 &¶  0172,¶  0201 & See Also 0225 - 0229).

Regarding claim 16,

White further  teaches  
wherein the one or more playback preferences map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency. (¶ 0014 -0015 -One common way to achieve this is for the system to define a fixed delay across the entire system and then use a clocking mechanism in the transmission protocol to achieve timing consistency. a technology might use clocking information in packets for rate control and timing, and define that all nodes must allow 3 ms latency before playout – ¶  0111 - when dealing with a single source and sampled digital data, a rate control mechanism is to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting). 




Regarding claim 17,

White does not explicitly teach wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies. However,  Koster teaches 

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶ 0093 - the one or more QoS levels may comprise at least at least a QoS (low latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a low-latency mode (i.e. small buffer size, small segment offset start) and a QoS (high latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a high-latency mode (i.e. large buffer size, large segment offset start). A high latency mode or level may sometimes also referred to as ‘regular’ latency level or mode, in which case it may then relate to the default level or mode, common for use ( ¢.g. ‘regular') when retrieving segmented content over an unmanaged network such as the internet. Hence, the quality of service information may be associated with different sets of configuration parameters that may be preconfigured in the monitoring system or in the client. This way, a certain (low, medium, high) latency mode of the HAS client may be selected by sending a
message comprising QoS information associated with the expected QoS level
(low, medium, high) to the configuration module). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).

Regarding claim 19,

White further teaches

wherein the one or more processors  are configured to synchronize presentation of the media data with presentation of the media data by another device (¶ Abstract - Certain embodiments of the present disclosure include systems, methods, and computer-readable media for determining latency of a data network for synchronized playout of received signals. Additionally, certain embodiments of the present disclosure include a systems, methods, and computer-readable media for synchronizing playout among devices connected to a data network. ¶ 0033,0039).




Regarding claim 21,

White teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to:  


retrieve a service description including data including one or more playback preferences for a media presentation, the one or more playback preferences including a desired end-to-end latency for the media presentation as specified by a service provider for the media presentation, the desired end-to-end latency comprising a specified target latency for transmission of the media presentation via a [..] protocol between a source device and the client device (¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


 retrieve media data of the media presentation via the [..] protocol from the source device; and present the retrieved media data according to the one or more playback preferences and to achieve the desired end-to-end latency, wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the desired end-to-end latency(¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).



However, White does not explicitly teach that the protocol is http based network streaming protocol 
 

Koster teaches 

the protocol is http based network streaming protocol(Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular
representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).



Regarding claim 23,

White teaches a client device for retrieving media data, the device comprising: 

Means for retrieving a service description including data including one or more playback preferences for a media presentation, the one or more playback preferences including a desired end-to-end latency for the media presentation as specified by a service provider for the media presentation, the desired end-to-end latency comprising a specified target latency for transmission of the media presentation via a [..] protocol between a source device and the client device (¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).

 Means for retrieving media data of the media presentation via the [..] protocol from the source device; and means for  presenting  the retrieved media data according to the one or more playback preferences and to achieve the desired end-to-end latency, wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the desired end-to-end latency(¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).



However, White does not explicitly teach that the protocol is http based network streaming protocol 
 

Koster teaches 

the protocol is http based network streaming protocol(Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular
representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).
Regarding claim 25,
White  teaches a  method of sending media data, the method comprising: 
sending, by a source device, a service description including data including one or more playback preferences for a corresponding media presentation to a client device, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the corresponding media presentation, the desired end-to-end latency comprising a specified target latency for transmission of media presentation via [..] protocol between the source device and the client device(¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


sending, by the source device, the media data of the media presentation to the client device  [..]  according to the one or more playback preferences and to achieve the desired end-to-end latency via the [..] protocol (¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).

However, White does not explicitly teach that the protocol is http based network streaming protocol 

receiving, by the source device, a request for media data of the media presentation from the client device via a HTTP based network streaming protocol and sending, by the source device, the media data of the media presentation to the client device in response to the request for the media data from the client device; 

Koster teaches 

the protocol is http based network streaming protocol; receiving, by the source device, a request for media data of the media presentation from the client device via a HTTP based network streaming protocol and sending, by the source device, the media data of the media presentation to the client device in response to the request for the media data from the client device (Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).



Regarding claim 26,

White further teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation((¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices – ¶  0169 &¶  0172, ¶  0201  -See Also 0225 - 0229).

Regarding claim 27,

White further  teaches  
wherein the one or more playback preferences map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency. (¶ 0014 -0015 -One common way to achieve this is for the system to define a fixed delay across the entire system and then use a clocking mechanism in the transmission protocol to achieve timing consistency. a technology might use clocking information in packets for rate control and timing, and define that all nodes must allow 3 ms latency before playout – ¶  0111 - when dealing with a single source and sampled digital data, a rate control mechanism is to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting). 


Regarding claim 28,

White does not explicitly teach wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies. However,  Koster teaches 

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶0093 - the one or more QoS levels may comprise at least at least a QoS (low latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a low-latency mode (i.e. small buffer size, small segment offset start) and a QoS (high latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a high-latency mode (i.e. large buffer size, large segment offset start). A high latency mode or level may sometimes also referred to as ‘regular’ latency level or mode, in which case it may then relate to the default level or mode, common for use ( ¢.g. ‘regular') when retrieving segmented content over an unmanaged network such as the internet. Hence, the quality of service information may be associated with different sets of configuration parameters that may be preconfigured in the monitoring system or in the client. This way, a certain (low, medium, high) latency mode of the HAS client may be selected by sending a
message comprising QoS information associated with the expected QoS level
(low, medium, high) to the configuration module). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster)

Regarding claim 30,
White  teaches a source device for sending media data, the device comprising: 
 the one or more playback preferences including a desired end-to-end latency specified by a service provider for the media presentation, the desired end-to-end latency comprising a specified target latency for transmission of media presentation via [..] protocol between the source device and the client device ¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


Send the media data of the media presentation to the client device[..]  according to the one or more playback preferences and to achieve the desired end-to-end latency via the [..] protocol (¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).

However, White does not explicitly teach that the protocol is http based network streaming protocol 

receive a request for media data of the media presentation from the client device via a HTTP based network streaming protocol; and Send the media data of the media presentation to the client device in response to the request for the media data from the client device 

Koster teaches 

a memory configured to store media data of a media presentation and a service description including one or more playback preferences for the media presentation the protocol is http based network streaming protocol; receive a request for media data of the media presentation from the client device via a HTTP based network streaming protocol and Send the media data of the media presentation to the client device in response to the request for the media data from the client device (Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client – Note the MDP and media data are stored on the server before sent to client device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the allow dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster)..

Regarding claim 31,

White further teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation(¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices – ¶  0169 &¶  0172 -To achieve synchronous playout in the case of multiple receivers, it may be desirable that each receiver has the same, or substantially the same, end-to-end latency. Thus, all such receivers may be configured with a latency that meets the minimum latency required for any signal received by any receiver in the set and the maximum latency supported on any receiver in the set. Each receiver can convert the end-to-end latency value to a suitable latency offset for its buffer – ¶  0201 -Once each receiver 18 has computed a workable end-to-end latency 46 for itself, it can share this latency with other devices that it is to synchronize with The receivers 18 can agree on a suitable latency 46, which typically is at least as large as the largest individual latency for the group and typically is not more than the largest latency supported by any member of the group -See Also 0225 - 0229).




Regarding claim 32,

White further  teaches  
wherein the one or more playback preferences map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency. (¶ 0014 -0015 -One common way to achieve this is for the system to define a fixed delay across the entire system and then use a clocking mechanism in the transmission protocol to achieve timing consistency. a technology might use clocking information in packets for rate control and timing, and define that all nodes must allow 3 ms latency before playout – ¶  0111 - when dealing with a single source and sampled digital data, a rate control mechanism is to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting). 



Regarding claim 33,

White does not explicitly teach wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies. However,  Koster teaches 

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶0271 - { 0093 - the one or more QoS levels may comprise at least at least a QoS (low latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a low-latency mode (i.e. small buffer size, small segment offset start) and a QoS (high latency) level defining one or more (preconfigured) configuration parameters for configuring the client in a high-latency mode (i.e. large buffer size, large segment offset start). A high latency mode or level may sometimes also referred to as ‘regular’ latency level or mode, in which case it may then relate to the default level or mode, common for use ( ¢.g. ‘regular') when retrieving segmented content over an unmanaged network such as the internet. Hence, the quality of service information may be associated with different sets of configuration parameters that may be preconfigured in the monitoring system or in the client. This way, a certain (low, medium, high) latency mode of the HAS client may be selected by sending a
message comprising QoS information associated with the expected QoS level
(low, medium, high) to the configuration module). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).
Regarding claim 35,
White  teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a source device to
sending a service description including data including one or more playback preferences for a corresponding media presentation to a client device, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the corresponding media presentation, the desired end-to-end latency comprising a specified target latency for transmission of media presentation via [..] protocol between the source device and the client device( ¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


send the media data of the media presentation to the client device [..]  according to the one or more playback preferences and to achieve the desired end-to-end latency via the [..] protocol (¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).

However, White does not explicitly teach that the protocol is http based network streaming protocol 

receive a request for media data of the media presentation from the client device via a HTTP based network streaming protocol; and  send the media data of the media presentation to the client device in response to the request for the media data from the client device

Koster teaches 

the protocol is http based network streaming protocol; receive a request for media data of the media presentation from the client device via a HTTP based network streaming protocol and send the media data of the media presentation to the client device in response to the request for the media data from the client device  (Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the allow dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).

Regarding claim 37,
White  teaches a source device for sending media data, the source device comprising:
means for sending a service description including data including one or more playback preferences for a media presentation to a client device, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the media presentation, the desired end-to-end latency comprising a specified target latency for transmission of media presentation via [..] protocol between the source device and the client device ¶ 0040 - providing a shared concept of time to a plurality of receiving devices in communication with a network; obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices; communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices; choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices; and playing out the media channel from the plurality of receiving devices according to the current latency value –Once a receiver has been provided with a suitable current latency it must convert this to a latency offset by subtracting out external latency 60 and 61. This latency offset is programmed into the receive processing, where it is added to the packet timestamp in order to compute an output buffer position – See Also ¶ 0146 -media data may be timestamped by transmitters (e.g., by writing a timestamp for the first sample in each packet and extrapolating for the remainder). Each receiver may have a "latency offset" value that is added to the timestamp to determine the play-out time. A service discovery protocol or other mechanism may be implemented that allows transmitters to notify receivers of the minimum latency offset that the transmitter recommends – Para 0165 - The second latency 46 measure is the end-to end latency through the system, from when a signal is sampled 48 to when it is played out 50. This includes the latency through the digital media network 44, and thus 46 must be larger than the first 44. Processing latency should generally be well known or published for any given device, but could also be obtained through measurement).


means for sending the media data of the media presentation to the client device [..] according to the one or more playback preferences and to achieve the desired end-to-end latency via the [..] protocol (¶ 0040 playing out the media channel from the plurality of receiving devices according to the current latency value – ¶0122 - the receiver buffer does not have to begin at zero-it may begin later. Consider a network with a long transmission delay (i.e., 100 ms) between a sender and receiver which has enough buffering for only 10 ms of audio samples. Providing that the packet inter-arrival times are contained within 10 ms, the receiver can successfully receive audio by starting the receive buffer at zero+l00 ms, thus implying a buffer end time of 110 ms – ¶  0102 -  Buffering and/or rate control may also be advantageous. Receivers 18, 108, 208 usually place sampled digital media data into a buffer ready for processing. If samples from the network are placed into a buffer at a faster rate than they are removed, the buffer may become over-full and data will be lost. If samples are received at a slower rate than they are removed, the buffer will eventually become empty and playout may glitch. when dealing with a single source and sampled digital data, a rate control mechanism I to slave the receiver's clock rate to the communications link. The receiver matches clock rate to the mean rate of the incoming samples, and thus maintains a rate controlled clock as long as the transmitter is correctly transmitting – See Also 252-2857).

However, White does not explicitly teach that the protocol is http based network streaming protocol 

means for receiving a request for media data of the media presentation from the client device via a HTTP based network streaming protocol; and means for sending the media data of the media presentation to the client   device in response to the request for media data from the client device 

Koster teaches 

the protocol is http based network streaming protocol; means for receiving a request for media data of the media presentation from the client device via a HTTP based network streaming protocol; and means for sending the media data of the media presentation to the client   device in response to the request for media data from the client device (Fig.5;¶  0072- the server system may comprise an HTTP server, which is configured to send segments to the client on the basis of an HTTP adaptive streaming (HAS) protocol. In such scheme, the client (a HAS client) may send an HTTP request for a segment to the HTTP server, which in response-sends one or more segments of a particular
representation in an HTTP response message to the client. During the streaming of segments to the client, segments are buffered in the receiving buffer 118 of the client). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the allow dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) (¶  0077 – Koster).


Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of  Koster further in view of Watanabe et al. Publication No. US 2013/0279879 A1 (Watanabe hereinafter) 

Regarding claim 2,

White in view of Koster  teaches wherein the retrieving the service description comprises: retrieving a manifest file for the media presentation ( White - ¶0040&¶  0169 – Note: a manifest file is a file that contain the network latency; Koster -Fig.5 – manifest file).
However, White in view of Koster does not explicitly teach 
determining a network location of the service description from the manifest file; and retrieving the service description from the network location.  

Watanabe teaches 
retrieving a manifest file for the media presentation ; determining a network location of the service description from the manifest file; and retrieving the service description from the network location (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of “link: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="period 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White  in view of Koster  to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 
Regarding claim 3,

White  does not explicitly teach 
Wherein the manifest file comprises a media presentation description (MPD)

However,. Koster teaches 


Wherein the manifest file comprises a media presentation description (MPD) (Fig.3&Fig.5- ¶  0115). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) using MPD (¶  0077 – Koster).



Regarding claim 4,

White does not explicitly teach 
wherein determining the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description

Watanabe teaches 
determining the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description  (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of"xlink: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="periodl 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 


Regarding claim 12,

White  teaches wherein to retrieve the service description; the one or more processors are configured to: retrieve a manifest file for the media presentation (White - ¶ 0017 – Note:  manifest file is just a file that include network latency );
However, White does not explicitly teach 
determine a network location of the service description from the manifest file; and retrieve the service description from the network location.  

Watanabe teaches 

retrieve a manifest file for the media presentation; determine a network location of the service description from the manifest file; and retrieve the service description from the network location (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of"xlink: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="periodl 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White  to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 

Regarding claim 13,

White  does not explicitly teach 
Wherein the manifest file comprises a media presentation description (MPD)

However,. Koster teaches 


Wherein the manifest file comprises a media presentation description (MPD) (Fig.3&Fig.5- ¶  0115). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Koster. The motivation for doing so is to allow the system to  utilize dynamic adaptive streaming over HTTP to allow the allow dynamic adaptation of the representation during streaming of the segments to a client (e.g. switching from a high quality representation to a low quality representation or vice versa) using MPD (¶  0077 – Koster).
Regarding claim 14,

White does not explicitly teach 
Wherein the one or more processors are configured to determine the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description

However, Watanabe teaches 
one or more processors are configured to determine the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of"xlink: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="periodl 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Koster further in view of Dowdal et al. Patent No. US 7,346,005 B1 (Dowdal hereinafter)

Regarding claim 8,

White in view of Koster  further teaches presenting the retrieved media data (White - ¶ 0122,¶ 0102 and Also 252-257 – Koster – Fig.5).). However, White in view of Koster does not explicitly teach  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency
Dowdal teaches  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency(Col.3, lines 10-20 - The maximum delay is also specified in the open channel message to the DSP. The maximum delay is determined so as to maintain acceptable playout quality. The maximum delay provides an upper bound to the delay in the buffer. If inserting a segment into the buffer will cause the buffer to exceed the maximum delay, then the segment will be discarded).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White in view of Koster  to include the teachings of Dowdal. The motivation for doing so is to allow the system to maintain   acceptable playout quality (Dowdal – Col 3, lines 15-17). 
Regarding claim 18,

White further teaches wherein the one or more processors are configured to present the retrieved media data (White - ¶ 0122.0102 and Also 252-257 – Koster – Fig.5).). However, White in view of Koster does not explicitly teach  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency
Dowdal teaches  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency(Col.3, lines 10-20 - The maximum delay is also specified in the open channel message to the DSP. The maximum delay is determined so as to maintain acceptable playout quality. The maximum delay provides an upper bound to the delay in the buffer. If inserting a segment into the buffer will cause the buffer to exceed the maximum delay, then the segment will be discarded).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White in view of Koster  to include the teachings of Dowdal. The motivation for doing so is to allow the system to maintain   acceptable playout quality (Dowdal – Col 3, lines 15-17). 

Claims 10,20,22,24 rejected under 35 U.S.C. 103 as being unpatentable over White in view of Koster further in view of  Deshpande et al Publication No. US 2007/0204056 A1 (Deshpande) further in view of Kwon et al. Publication No. US 2011/0116772 A1 (Kwon hereinafter) 

Regarding claim 10,

White teaches the service description (¶ 0010.¶  0169,0172). However, White does not explicitly teach 


service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein presenting the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.  

Deshpande teaches

wherein presenting the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency(¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048; ¶ 0067,¶ 0074).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 20,

White teaches the service description (¶ 0040,¶  0169,0172). However, White does not explicitly teach 


a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein  presenting  the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.  


Deshpande teaches

wherein presenting the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency(¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048;¶ 0067,¶ 0074).



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 

Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  



Regarding claim 22,

White teaches the service description (¶ 0040,0169). However, White does not explicitly teach 


a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.

Deshpande teaches

wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency (¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048; ¶ 0067,¶ 0074).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 
  
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  

Regarding claim 24,

White teaches the service description (¶ 0040,169). However, White does not explicitly teach 


a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.

Deshpande teaches

wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency (¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048; ¶ 0067,¶ 0074).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 
  
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Claims 29,34,36,38 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Koster  further in view of  Kwon 

Regarding claim 29,

White  teaches the service description to achieve a desired end to end latency (¶ 0040). However, White does not explicitly teach the service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 34,

White  teaches the service description to achieve a desired end to end latency (¶ 0040). However, White does not explicitly teach the service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 36,

White  teaches the service description to achieve a desired end to end latency (¶ 0040). However, White does not explicitly teach the service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 38,

White  teaches the service description to achieve a desired end to end latency (¶ 0040). However, White does not explicitly teach the service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445